Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Previous Rejections
Responsive to the amendment filed 3 March 2022,  the prior grounds of rejection are maintained.   

Status of Claims
No amendments are made to the claims.   Claims 57-89 are currently under examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 57-61, 63-72, 74-89 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0091921 A1 (hereinafter “Paternoster”), in view of US 3900602 A (hereinafter “Rummel”).
	Regarding claim 57, Paternoster teaches a method of additive manufacturing (see [0015]-[0018]).  Paternoster teaches that the method uses an inventive apparatus to apply powder to a powder bed (See [0006]-[0014] and Figs. 2-3).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]). Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]). Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster teaches binder jetting (3D Printing - see [0062]).  Paternoster discloses a metal powder ([0063]).  
Paternoster does not teach a hopper which dispenses the powder from a downstream opening toward a surface that is configured to move.  In Paternoster the metering roller is located above the opening (Figs).  
Rummel teaches a method of manufacturing fuel cells (See title).  Rummel teaches that this involves spreading uniform layers of metal powder onto a substrate (see cols. 1-2 and Fig. 1), and that this may be a silver powder (col. 4).  Rummel teaches that a binder may be applied to the metal powder if necessary (See col 2 and Fig. 1 and col. 4 describing Fig 1).  Rummel teaches that the method includes a hopper with an opening, a metering roller (cylinder 3) located spaced apart from the opening, thus defining an unobstructed gap between (fig 1).  Rummel teaches that a brush 2 removes the powder from the cylinder 3 (roller), and that this system destroys agglomerates and promotes uniform layers (See col. 2).  Rummel teaches that the brush counter rotates with the roller 3, and the brush serves to deliver the powder to the work (see col. 4).  Thus, when they are not rolling no powder would be delivered.  
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  
Regarding claims 58-59. Rummel teaches a rotating brush 2 (see Fig 1).  
Regarding claim 60-61, Paternoster teaches binder jetting (3D Printing - see [0062]).
Regarding claims 63-66, Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  
Regarding claim 67, Paternoster describes a roller (Fig. 2). Rummel discloses a roller 3 (Fig 1).  
Regarding claim 68, Paternoster in view of Rummel do not disclose a roughened roller.  No description of roughness or smoothness is included.  
However, Rummel clearly discloses that the brush rapidly rotates in contact with the cylinder (col. 4).  This the roughening of the roller would have flowed naturally from following the teachings of the art, whereby the brush and the metal powder colliding and being accelerated off of the roller would have reasonably led to a roughening over time.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Regarding claim 69, Paternoster teaches a method of additive manufacturing (see [0015]-[0018]).  Paternoster teaches that the method uses an inventive apparatus to apply powder to a powder bed (See [0006]-[0014] and Figs. 2-3).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]). Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]). Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster discloses a metal powder ([0063]).  Paternoster teaches binder jetting (3D Printing - see [0062]).
Paternoster does not teach a tool that contacts the roller. 
Rummel teaches a method of manufacturing fuel cells (See title).  Rummel teaches that this involves spreading uniform layers of metal powder onto a substrate (see cols. 1-2 and Fig. 1), and that this may be a silver powder (col. 4).  Rummel teaches that a binder may be applied to the metal powder if necessary (See col 2 and Fig. 1 and col. 4 describing Fig 1).  Rummel teaches that the method includes a hopper with an opening, a metering roller (cylinder 3) located spaced apart from the opening, thus defining an unobstructed gap between (fig 1).  Rummel teaches that a brush 2 removes the powder from the cylinder 3 (roller), and that this system destroys agglomerates and promotes uniform layers (See col. 2).  Rummel teaches that the brush counter rotates with the roller 3, and the brush serves to deliver the powder to the work (see col. 4).  Thus, when they are not rolling no powder would be delivered.  
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  
Regarding claims 70-71, Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]). Rummel also teaches rotating the roller and the brush (col. 4, Fig 1).  Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster discloses a metal powder ([0063]).  
Regarding claim 72, Paternoster teaches binder jetting (3D Printing - see [0062]).
Regarding claims 74-77, Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  
Regarding claim 78. Rummel teaches a rotating brush 2 (see Fig 1).  
Regarding claim 79, Paternoster teaches a method of additive manufacturing (see [0015]-[0018]).  Paternoster teaches that the method uses an inventive apparatus to apply powder to a powder bed (See [0006]-[0014] and Figs. 2-3).  Paternoster teaches a hopper with walls, wherein a roller is spaced apart from the opening to form an unobstructed gap (see fig. 2-3 and [0030]-[0046]). Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  Paternoster teaches a rotation means to rotate the roller to dispense powder (See [0056]). Paternoster teaches levelers that follow the powder dispenser (See Fig. 2).  Paternoster discloses a metal powder ([0063]).  Paternoster teaches binder jetting (3D Printing - see [0062]).
Paternoster does not teach a hopper which dispenses the powder from a downstream opening toward a surface that is configured to move.  In Paternoster the metering roller is located above the opening (Figs).  
Rummel teaches a method of manufacturing fuel cells (See title).  Rummel teaches that this involves spreading uniform layers of metal powder onto a substrate (see cols. 1-2 and Fig. 1), and that this may be a silver powder (col. 4).  Rummel teaches that a binder may be applied to the metal powder if necessary (See col 2 and Fig. 1 and col. 4 describing Fig 1).  Rummel teaches that the method includes a hopper with an opening, a metering roller (cylinder 3) located spaced apart from the opening, thus defining an unobstructed gap between (fig 1).  Rummel teaches that a brush 2 removes the powder from the cylinder 3 (roller), and that this system destroys agglomerates and promotes uniform layers (See col. 2).  Rummel teaches that the brush counter rotates with the roller 3, and the brush serves to deliver the powder to the work (see col. 4).  Thus, when they are not rolling no powder would be delivered.  
It would have been obvious to one of ordinary skill in the art at time of invention to have substituted the hopper and roller as taught by Paternoster with the hopper and roller as taught by Rummel, because Rummel teaches that this system destroys agglomerates and promotes uniform layers (See col. 2).  

Regarding claims 80-84, Paternoster teaches moving the dispenser across the powder bed to apply the powder in the layer (see [0007]).  Paternoster envisions binder jetting ([0062]). 
Regarding claim 85, Paternoster describes a roller (Fig. 2).  Rummel describes a roller (cylinder 3 in fig 1). 
Regarding claim 86, Paternoster in view of Rummel do not disclose a roughened roller.  No description of roughness or smoothness is included.  
However, Rummel clearly discloses that the brush rapidly rotates in contact with the cylinder (col. 4).  This the roughening of the roller would have flowed naturally from following the teachings of the art, whereby the brush and the metal powder colliding and being accelerated off of the roller would have reasonably led to a roughening over time.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Regarding claims 87-88, Rummel describes a rotating brush (Fig 1). 
Regarding claim 89, Paternoster describes the powder falling from the opening (See Fig. 2).  Rummel describes the powder falling from an opening and onto a roller surface (cylinder 3).  


Claims 62 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster in view of Rummel, and further in view of US 5,204,055 (hereinafter “Sachs”).
Paternoster in view of Rummel is applied as stated above.  Paternoster envisions 3D Printing ([0062]).  Paternoster does not teach to heat the powder to dry the binder.  
Sachs teaches three dimensional printing (see Title).  Sachs teaches layerwise construction of a part by selectively depositing a binder to a powder layer (abstract, Summary).  Sachs teaches that it is desirable to harden a binder to prevent the work from being rearranged (see cols 7-8).  Sachs teaches that the binder can be thermally cured (col. 8).  Sachs teaches that heating means such as hot air or infra red heating can be used (col. 8).  
It would have been obvious to one of ordinary skill in the art to have applied heating to cure the binder as taught by Sachs, in order to prevent the work from being destroyed (see Sachs at cols. 7-8). 
Regarding claim 73, Paternoster in view of Rummel is applied as stated above.  Paternoster envisions 3D Printing ([0062]).  Paternoster does not teach to heat the powder to dry the binder.  
Sachs teaches three dimensional printing (see Title).  Sachs teaches layerwise construction of a part by selectively depositing a binder to a powder layer (abstract, Summary).  Sachs teaches that it is desirable to harden a binder to prevent the work from being rearranged  (see cols 7-8).  Sachs teaches that the binder can be thermally cured (col. 8).  Sachs teaches that heating means such as hot air or infra red heating can be used (col. 8).  
It would have been obvious to one of ordinary skill in the art to have applied heating to cure the binder as taught by Sachs, in order to prevent the work from being destroyed (see Sachs at cols. 7-8).

Response to Arguments
Applicant’s arguments, filed 3 March 2022 with respect to the claims have been fully considered but they are not persuasive.  The prior rejections are maintained. 
Applicant argues that Paternoster does not teach the invention as claimed.  This is agreed upon (see prior Office action).  
Applicant argues that Rummel is nonanalogous art because it deals with manufacturing catalytic layers for electrodes in electrochemical cells.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rummel is directed to distribution of a powder into a uniform layer onto a substrate below.  While this is not additive manufacturing, the spreading of a uniform layer of powder is exactly what applicant’s invention is supposed to do.  Applicant argues that Rummel teaches that different powder sizes should be used for better function.  Applicant goes on to describe that Rummel solves the problem of uneven distribution of such a powder.   Applicant concludes from this that Rummel does not function as a metering device for the powder “but rather seeks to fill the fuel cell” (remarks p 8).   The examiner disagrees with the argument because applicant’s arguments are not commensurate with the scope of the claims, and because applicant’s arguments are not commensurate in scope with the prior art.  The “metering roller” is a term, used to describe the part of the apparatus, and there is no literal requirement in claim 57 for a “metering” process to take place.  The structure disclosed and cited in Rummel is the same structure disclosed by applicant.   If applicant wishes to limit the claim to a metering amount, that amount has not ever been specified or described to this point.  Secondly, the description that Rummel “seeks to fill the fuel cell” is not found in Rummel at any place.  Throughout the specification of Rummel, the problem to be solved is to generate a uniform powder layer.  The abstract, BRIEF SUMMARY and Drawings of Rummel all demonstrate the formation of layers throughout.  IN col. 2 ll.17-20 Rummel states “the acceleration which is imparted to the catalyst powder has the effect that the latter is distributed uniformly to a high degree.  Accumulations are avoided and agglomerations are destroyed.”  Uniform distribution during the operation of the device is also metering by a plain meaning of that term, although this is not considered to be necessary to meet the limitations of claim 57, at least.  
Applicant argues that there is no prima facie case that a skilled artisan would have sought to combine the powder dispensing device of Rummel with the additive manufacturing device of Paternoster.  Applciant agurs that it is known that “powder size uniformity is a very important quality” in the process, and that Rummel seeks a non-uniform distribution (remarks at p. 9).   The examiner disagrees with the argument because applicant’s arguments are not commensurate with the scope of the claims, and because applicant’s arguments are not commensurate in scope with the prior art.  There is no description of “powder size uniformity” in the claim or specification.  Further, Rummel acknowledges that there is a problem with different sizes of powders, and solves that problem.  Rummel however does not create a non-uniform laye, but a uniform layer.  Throughout the specification of Rummel, the problem to be solved is to generate a uniform powder layer.  IN col. 2 ll.17-20 Rummel states “the acceleration which is imparted to the catalyst powder has the effect that the latter is distributed uniformly to a high degree.  Accumulations are avoided and agglomerations are destroyed.”  Thus, the goal of Rummel is not fairly characterized as “non-uniform distribution.”  Rummel does disclosed that a gradient may be generated when desired using the device, but this is inside an individual layer, and is actually a mark of consistency for the process of Rummel as by reducing agglomerates within the layer.  There is no description in the instant claims of what would be the distribution of different powder particles having differing diameters.  
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734